ON PETITION POE EEHEAEING.
BUDGE, J.
Upon petition for rehearing our attention has been called to the statement in the original opinion “that the amount of. the verdict was in part the result of passion and prejudice.”
Since the meaning we intended to convey has been apparently misunderstood, we desire to add that although we cannot say that the rendition of the verdict in favor of respondent was the result of passion or prejudice, his condition, observed by the jury during the exhibition of his person at the close of the trial, was such as naturally to strongly excite the sympathies of the jury, and the verdict was doubtless augmented as a result thereof.
The petition for rehearing is denied.
Morgan, O. J'., and Rice, J., concur.